SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

94
CA 14-01178
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


PHILADELPHIA INDEMNITY INSURANCE COMPANY, AS
SUBROGEE OF CATHOLIC CHARITIES OF THE DIOCESE
OF ROCHESTER, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

DAVIS-ULMER SPRINKLER COMPANY, INC.,
DEFENDANT-APPELLANT.


PHILLIPS LYTLE LLP, BUFFALO (KEVIN J. ENGLISH OF COUNSEL), FOR
DEFENDANT-APPELLANT.

ROSNER NOCERA & RAGONE, LLP, NEW YORK CITY (ELIOT L. GREENBERG OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Ann
Marie Taddeo, J.), entered April 4, 2014. The order denied the motion
of defendant to dismiss the complaint.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on January 30 and February 17, 2015, and
filed in the Monroe County Clerk’s Office on March 11, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 27, 2015                      Frances E. Cafarell
                                                Clerk of the Court